While I am in accord with the reasoning and general conclusions of the opinion of Mr. Justice SHARPE, I cannot concur in the manner in which he has finally disposed of the case because I think it is inadequate. Instead, I am of the opinion that the decree to be entered in this Court should provide that defendant Theresa Meehan within 90 days after the entry of our decree shall pay to plaintiff the balance of the purchase price on her contract originally made with Goll and Meehan together with accrued interest thereon and shall also pay to plaintiff $639.62, the amount expended for repairs and improvements made by plaintiff on the property in suit; and upon compliance with the above provisions defendant Theresa Meehan shall become and *Page 116 
be decreed to be the owner of the property involved as against any and all rights of plaintiff Mary McAlpine.
Our decree should further provide that in default of compliance, within the time limited, with the foregoing provisions by Theresa Meehan, the circuit court shall enter a supplemental decree providing that all the rights of Theresa Meehan in and to the property in suit are foreclosed and terminated, and plaintiff subrogated to all the rights of Theresa Meehan as vendee in the land contract with the State of Michigan to the same effect as though Theresa Meehan had assigned her rights as vendee in said land contract to Mary McAlpine; provided, however, that within 90 days after entry of such supplemental decree in accordance with this paragraph plaintiff shall reimburse defendant Theresa Meehan for the total of her payments (without interest) made to the State of Michigan on its contract covering the land in question, and payment thereof to Theresa Meehan shall be secured by a lien upon the interest of plaintiff in the said land.
Our decree should also provide for remand of the case to the trial court for any further proceedings therein, and in particular for entering a supplemental decree in accordance with our decree herein in which there shall be recited the final disposition of the property rights of the respective parties under the one or the other of the foregoing alternatives, and that such supplemental decree may be made a matter of record in the register of deeds office in the county of Wayne. And our decree should award plaintiff Mary McAlpine costs on this appeal.
STARR, C.J., and WIEST, BUTZEL, BUSHNELL, BOYLES, and REID, JJ., concurred with NORTH, J. *Page 117